Citation Nr: 0713129	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fragment wound of the left thigh, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fragment wound of the right thigh, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fragment wound of the left scrotum, currently rated as 10 
percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for impotency secondary 
to service-connected residuals of a fragment wound of the 
left scrotum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and June 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's residuals of a fragment wound of the right 
thigh are evidenced by a four-by-one centimeter (cm) stable 
superficial scar that is moderately tender to touch.

2.  The veteran's residuals of a fragment wound of the left 
thigh are evidenced by a six-by-one cm stable superficial 
scar.

3.  The veteran's residuals of a fragment wound of the left 
scrotum are evidenced by a three-by-0.6 cm superficial scar 
that is tender to palpation.

4.  A November 1983 Board decision denied service connection 
for loss of use of a creative organ/impotency as secondary to 
a fragment wound of the left scrotum.

5.  No new and material evidence has been received to reopen 
the veteran's claim of service connection for impotency.  
 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
residuals of a fragment wound of the right thigh have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7804 (2006); 38 C.F.R. § 4.118 
(2002).

2.  The criteria for an increased rating for the veteran's 
residuals of a fragment wound of the left thigh have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2006); 38 C.F.R. § 4.118 (2002).

3.  The criteria for an increased rating for the veteran's 
residuals of a fragment wound of the left scrotum have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2006); 38 C.F.R. § 4.118 (2002).

4.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for impotency as 
secondary to the service-connected residuals of a fragment 
wound of the left scrotum.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, May 2004, and May 2005.  (Although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) reporting the results of its reviews of each issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the changes in the criteria for 
evaluating disabilities related to the skin.

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, because the veteran's service 
connection claim will not be reopened, these questions are 
not now before the Board.  Consequently, a remand of the 
service connection question is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In any event, the Board 
observes that the VCAA has left intact the requirement that 
new and material evidence be received in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108.  
This is required before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  In correspondence dated in May 2005, the veteran 
stated that he had no additional evidence.  VA has no duty to 
inform or assist that was unmet.

Fragment Wounds

The veteran was wounded by mine fragments while serving in 
Vietnam.  Wounds were sustained in the left and right 
anterior thighs and the left side of the scrotum.  He was 
treated and returned to duty.

The veteran was service connected for residuals of shrapnel 
wounds of both legs and the scrotum in a rating decision 
dated in August 1972.  Originally rated as non-compensably 
(zero percent) disabling, each rating was subsequently 
increased to 10 percent.  The veteran seeks increased ratings 
for each.  

The veteran was afforded a VA medical examination in May 2003 
for the purpose of determining the severity of the residuals 
of his wounds.  On examination, the examiner found a 6x1 cm 
incision on the veteran's left anteromedial thigh.  The scar 
was stable, slightly hypopigmented, and not atrophic.  There 
was no elevation and no depression, and it was not adherent 
to the subcutaneous tissue.  It was moderately tender to 
palpation.  There was no keloid formation or edema, and no 
infection.

The scar on the right thigh was 4x1 cm, well-healed, and had 
the same appearance as the scar on the left thigh; it was 
stable and non-adherent.  There was no keloid formation or 
edema, and it was not infected.

The scar on the left side at the base of the scrotum was 
3x0.6 cm, was hypopigmented, and was tender to palpation.  It 
was slightly raised, but there was no keloid formation, and 
no infection was present.  It appeared to be slightly 
adherent to the subcutaneous tissue.  The examiner noted that 
none of the scars limited the range of motion of the nearby 
joints.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect after the veteran submitted his claim for increased 
ratings (received July 15, 2002), both old and new rating 
criteria will be considered.  

The veteran's scars were evaluated utilizing the rating 
criteria found at Diagnostic Code 7804, superficial scars 
that are painful on examination.  38 C.F.R. § 4.118 (2006).  
Under Diagnostic Code 7804, the only assignable rating is the 
10 percent already awarded for each of the three disabilities 
for which the veteran is seeking increased ratings.  The same 
was true under the old version of Diagnostic Code 7804.  
38 C.F.R. § 4.118 (2002).  

The Board has considered other diagnostic codes under 38 
C.F.R. § 4.118, the schedule of ratings for the skin, for 
possible application.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck, and is inapt 
whether consideration is given to the old or new criteria.  
Diagnostic Code 7801 pertains to rating disabilities 
involving scars to other than the head, face, or neck that 
are deep or that cause limited motion, and is also inapt 
here.  This is so because the record does not suggest that 
the scars are more than superficial or that they affect any 
function.  (The old version of Diagnostic Code 7801 dealt 
with rating third degree burn scars, which are not the 
veteran's scars.)  Diagnostic Code 7802 under the new 
criteria requires that the scarring cover an area of 929 
square centimeters in order to be compensably disabling and 
under the old criteria required a second degree burn.  The 
veteran does not experience either.  Diagnostic Code 7805 
under old or new criteria is for rating when there is 
limitation of function of an affected part due to scarring, 
which was specifically ruled out by the May 2003 examiner.  
In fact, when the veteran was wounded, the thigh wounds were 
considered small, and there was no nerve or artery 
involvement.  When later examined by VA in August 1972, it 
was specifically noted that there were no detectable 
underlying losses, such as adherence or muscle tissue loss, 
and there was no evidence that any deeper structure was 
injured.  Given these assessments, along with the more recent 
medical opinion that no function has been lost, the Board 
finds that consideration of evaluating the wound residuals as 
anything other than superficial scarring is not called for.  
(The veteran's service medical records show some apparent 
damage to the left testicle and he has filed a claim to 
reopen entitlement to service connection for impotency as a 
result.  That issue is addressed below; the 10-percent rating 
addressed herein is limited to the scarring of the left 
scrotum.)

Thus, the criteria for rating the residual scarring, old or 
new, provide no basis in light of the evidentiary record for 
award of greater than the 10 percent already assigned.  The 
award of the highest available rating under Diagnostic Code 
7804 suggests that consideration should also be given to a 
possible extraschedular rating; however, the Board finds that 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The evidence of record does not 
demonstrate that any of the service-connected disabilities 
have resulted in any periods of hospitalization or 
interference with employment.  § 3.321.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

Impotency

Service connection for loss of use of a creative organ was 
denied in an April 1982 rating decision.  The veteran 
appealed that decision to the Board, which also denied 
service connection in a decision dated in November 1983.  The 
Board specifically found that there was no evidence that the 
veteran's wound to the left side of the scrotum had resulted 
in the loss of either his erectile function or his ability to 
generate sperm in the left testicle.  The Board's decision is 
a final decision.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the previous denial, the relevant evidence of 
record consisted of the veteran's SMRs; the reports of VA 
medical examinations; a statement from S.C., M.D., who had 
examined the veteran in about November 1972; the transcripts 
of two hearings conducted at the RO; the January 1982 report 
of biopsies from the veteran's left and right testicles that 
were described as similar to one another and with spermatic 
maturation and evidence of sloughing of immature cells 
present in both; and treatment notes from 1981 and 1982.

Evidence received since the prior decision denying service 
connection for loss of use of a creative organ, which 
included impotence and sterility, consists of treatment notes 
from the VA Medical Center (VAMC) in Nashville, Tennessee; an 
unrelated November 2002 statement from a social worker who 
has worked with the veteran; two unrelated VA PTSD 
examination reports; the afore-mentioned May 2003 VA 
examination report that, in addition to examining for scars, 
also noted that the veteran reported that he was able to get 
an erection, but was not able to ejaculate; additional 
argument; and testimony before the undersigned Veterans Law 
Judge at a July 2005 travel Board hearing at the RO.  

While all of the evidence received since the previous denial 
of service connection for impotence is new in the sense that 
it was not of record at the time of the earlier denial, it is 
not material because, by itself or when considered with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover the new evidence does not raise a reasonable 
possibility of substantiating the claim.  In fact, what 
little new evidence there is tends to disprove the veteran's 
claim.  The May 2003 examiner noted that the veteran reported 
that he was able to get an erection, although he was unable 
to ejaculate.  Moreover, at his July 2005 hearing, the 
veteran testified that he was still able to have sex.  While 
he has been unable to father children, the veteran testified 
that he had had sex with four now ex-wives over the years, 
and, since the marriages, with several girlfriends.  Other 
than the veteran's contentions, which are without a basis in 
medical expertise and therefore not helpful, no evidence has 
been received since the prior denial specifically regarding 
functioning of the left testicle and its effect on the 
veteran's claim of impotency.  In other words, the newly 
received evidence does not tend to support the veteran's 
claim in a manner not previously shown in November 1983.  
Consequently, the Board finds that it does not raise a 
reasonable possibility of substantiating the underlying 
claim.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for impotence has not been 
received, and the application to reopen will therefore be 
denied.  


ORDER

Entitlement to an increased rating for residuals of a 
fragment wound of the left thigh, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased rating for residuals of a 
fragment wound of the right thigh, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased rating for residuals of fragment 
wound of the left scrotum, currently rated as 10 percent 
disabling, is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for impotency 
secondary to the service-connected residuals of a fragment 
wound of the left scrotum, the application to reopen is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


